Citation Nr: 0117618	
Decision Date: 07/02/01    Archive Date: 07/05/01

DOCKET NO.  99-22 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to an increased rating for post-surgical 
repair of a right ankle fracture, currently rated as 10 
percent disabling.

2.  Entitlement to an increased (compensable) rating for 
residuals of a nasal fracture.

3.  Entitlement to an increased (compensable) rating for 
hemorrhoids.


ATTORNEY FOR THE BOARD

R. A. Seaman, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1986 to 
September 1996.  This matter comes before the Board of 
Veterans' Appeals (Board) on appeal from an April 1999 rating 
decision by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Reno, Nevada, which denied the veteran's 
claims for increased (compensable) ratings for his service-
connected post-surgical repair of a right ankle fracture, 
residuals of a nasal fracture, and hemorrhoids.  

By May 2000 decision, the RO increased the evaluation for the 
service-connected post-surgical repair of a right ankle 
fracture from zero percent to 10 percent.  The Board notes 
that the U.S. Court of Appeals for Veterans Claims (Court) 
has held that on a claim for an increased rating, the 
appellant will generally be presumed to be seeking the 
maximum benefit allowed by law, and it follows that such a 
claim remains in controversy where less than the maximum 
benefit available is awarded.  See AB v. Brown, 6 Vet. App. 
35 (1993).  The Court further held that, where a claimant 
files a notice of disagreement to an RO decision assigning a 
particular rating, a subsequent RO decision awarding a higher 
rating, but less than the maximum available benefit, does not 
abrogate the appeal.  Id.  As regulations provide higher 
ratings for disabilities related to the ankles, that issue 
remains on appeal.


FINDINGS OF FACT

1.  The veteran's service-connected post-surgical repair of a 
right ankle fracture is symptomatic but it is not manifested 
by more than moderate limitation of motion or functional 
impairment.  

2.  The veteran's service-connected nasal fracture is well 
healed and not productive of any nasal obstruction or other 
functional impairment. 

3.  The veteran's service-connected hemorrhoids are not 
large, thrombotic, or irreducible, with excessive redundant 
tissue; there is no objective evidence of bleeding; and there 
is no competent evidence of  frequent recurrences of 
hemorrhoids.

CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for post-surgical repair of a right ankle fracture have not 
been met.  Veterans Claims Assistance Act, Pub. L. 106-475, 
114 Stat. 2096 (2000); 38 U.S.C.A. §§ 1155, 5107(b) (West 
1991); 38 C.F.R. § 4.71a, Diagnostic Code 5271 (2000).

2.  The criteria for a compensable rating for residuals of a 
fractured nasal bone have not been met.  Veterans Claims 
Assistance Act, Pub. L. 106-475, 114 Stat. 2096; 38 U.S.C.A. 
§§ 1155, 5107(b); 38 C.F.R. § 4.97, Diagnostic Code 6502 
(2000).

3.  The criteria for a compensable rating for hemorrhoids 
have not been met.  Veterans Claims Assistance Act, Pub. L. 
106-475, 114 Stat. 2096; 38 U.S.C.A. §§ 1155, 5107(b); 
38 C.F.R. § 4.114, Diagnostic Code 7336 (2000). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The RO received the veteran's claim of service connection for 
residuals of a right ankle fracture in November 1996.  After 
review of the service medical records, the RO issued a 
January 1997 rating decision which granted service 
connection, in pertinent part, for a right ankle fracture, a 
nasal bone fracture, and hemorrhoids.  A zero percent 
disability rating was assigned those service-connected 
disabilities.  The RO based the decision on service medical 
records showing that the veteran sustained a fracture of the 
right lateral malleolus in June 1991.  Surgical repair 
included internal fixation.  Service medical records also 
reveal that he was treated extensively for hemorrhoids in 
1993.  A nasal bone fracture is also documented in service 
records dated in October 1995.  

In January 1998, the veteran applied for compensable 
evaluations of the above-noted disabilities.  In essence, he 
contends that increased ratings are warranted because he had 
experienced recurring flare-ups of hemorrhoids, he had 
problems breathing as a result of the nasal bone fracture, 
and the residuals of the right ankle fracture were causing 
occasional right ankle "stiffness and arthritis pain."  

On VA orthopedic examination in November 1998, the veteran 
complained of intermittent right ankle pain.  He described 
stiffness with throbbing pain and occasional swelling.  He 
reported that the pain was aggravated by cold weather.  He 
denied using any device to assist in ambulating, including 
braces or other support.  He stated that the right ankle pain 
radiated to the ball of his right foot.  He denied any 
locking, giving-way, popping, or grinding in the right ankle.  
Physical examination revealed no pain, weakness, 
fatigability, or lack of endurance.  There was no objective 
evidence of ankylosis, deformity, angulation, false motion, 
shortening or intra-articular involvement of the right ankle 
fracture.  There were no clinical signs of malunion, 
nonunion, loose motion, or false joint.  Tenderness was not 
noted, nor was drainage, edema, redness, or heat.  A well-
healed incision was found over the lateral malleolus.  The 
veteran's gait was normal, and no constitutional signs of 
bone disease were found.  

Range of motion tests during the November 1998 examination 
showed that active dorsiflexion of the right foot was to 15 
degrees, and passive dorsiflexion was to 25 degrees.  Active 
and passive plantar flexion were both to 35 degrees.  The 
diagnosis was status post open reduction internal fixation of 
a right lateral malleolus fracture with a good clinical 
result.  The claims folder reflects, and the examining 
physician noted, that the veteran failed to report for X-ray 
examination scheduled in conjunction with the November 1998 
medical examination.  He also failed to report for VA rectal 
examination scheduled in December 1998.  

By April 1999 decision, the RO denied compensable evaluations 
for post-surgical repair of a right ankle fracture, residuals 
of a nasal bone fracture, and hemorrhoids.  The veteran 
initiated a timely appeal in July 1999.  In the notice of 
disagreement, the veteran complained that his right ankle was 
not fairly evaluated during the November 1998 VA examination, 
as the examination lasted only five minutes.  He expressed 
further that he did not report for scheduled VA X-ray 
examinations, because "they already have the X-rays from my 
[service] medical records . . . .  They have already 
determined that the screws are still in my ankle."

The veteran was scheduled for VA orthopedic examination in 
December 1999, at which he reported that the residuals of the 
fracture of the nasal bone were not painful.  He complained 
of occasional congestion, and wondered whether the congestion 
was related to said residuals.  He did not report any flare-
ups of the residuals of the nasal bone fracture.  Physical 
examination of the nose was noted as unremarkable.  There was 
no congestion found, nor was there tenderness over the nasal 
bones.  X-ray studies revealed minimal bowing of the nasal 
septum, convex to the left.  The nasal bones appeared grossly 
maintained, and there was no fracture, lytic, or destructive 
process.  The anterior nasal spine appeared grossly 
preserved.  There was no obvious fluid or significant mucosal 
thickening within the maxillary antra.  The diagnosis was 
status post fracture of the nasal bones with apparent good 
healing.  

November 1999 VA X-ray studies of the veteran's right ankle 
revealed three metallic screws running anterior-posterior 
within the distal right fibula.  The ankle mortise appeared 
to be well maintained.  There was no fracture or dislocation.  
There was no significant joint space narrowing, and no 
unusual soft tissue swelling.

On VA rectal examination in December 1999, the veteran 
reported that his hemorrhoid problems act up "from time to 
time," and bleeding had occurred earlier that year.  He 
indicated that the bleeding resolved when he self-treated 
with a diet of fruits and vegetables, and with increased 
water intake and a stool softener.  He denied having problems 
with sphincter control at that time, and no fecal leakage or 
involuntary bowel movements was described or found.  Physical 
examination was remarkable only for a small skin tag.  The 
examination was negative for then-present hemorrhoids.  The 
diagnosis was "Skin tag.  No hemorrhoids at this time."  

As noted above, the RO issued a May 2000 decision which 
increased the disability rating for status-post surgical 
repair of the right ankle fracture from zero percent to 10 
percent.  Specifically, the RO held that, taking into 
consideration the veteran's subjective complaints of pain, 
evidence of slight limitation of motion, and potential 
functional loss due to pain, a 10 percent evaluation was 
warranted for the right ankle disability.  

Legal Criteria and Analysis

VA has a duty to assist the veteran in the development of 
facts pertinent to his claims.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2097-98 (to be codified at 38 U.S.C. § 5103A); 38 
C.F.R. 
§§ 3.103, 3.159 (2000).  VA's duty to assist includes an 
enhanced duty to notify a claimant as to the information and 
evidence necessary to substantiate a claim for VA benefits.  
The duty further includes obtaining medical records and 
medical examinations where indicated by the facts and 
circumstances of the case.  See, e.g., Littke v. Derwinski, 1 
Vet. App. 90 (1990).  

In this case, VA medical examinations were conducted in 
November 1998 and December 1999, and copies of the 
examination reports are associated with the claims folder.  
The record shows that there are no outstanding VA or private 
medical records pertinent to the claims that have not been 
obtained.  By virtue of the March 1999 and May 2000 rating 
decisions, and a statement of the case issued during the 
pendency of the appeal, the veteran was given notice of the 
information and medical evidence necessary to substantiate 
his claim for increased evaluations for post-surgical repair 
of a right ankle fracture, residuals of a fractured nasal 
bone, and hemorrhoids.  In sum, it appears that all evidence 
identified by the veteran relative to his claims has been 
obtained and associated with the claims folder.  As there 
does not appear to be probative evidence that is not of 
record, VA has fulfilled its duty to assist the veteran in 
developing the facts pertinent to his claims.

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4 (2000).  Separate 
diagnostic codes identify the various disabilities.  VA has a 
duty to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  In regard to any request for an increased schedular 
evaluation, the Board will only consider the factors as 
enumerated in the applicable rating criteria.  See Massey v. 
Brown, 7 Vet. App. 204 (1994); Pernorio v. Derwinski, 2 Vet. 
App. 625 (1992).

The present level of disability is of primary concern; the 
regulations do not give past medical reports precedence over 
current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
The degree of impairment resulting from a disability is a 
factual determination and the Board's primary focus in such 
cases is upon the current severity of the disability.  Id. at 
57-58; Solomon v. Brown, 6 Vet. App. 396 (1994).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2000).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To 
deny a claim on its merits, the evidence must preponderate 
against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996) (citing Gilbert, 1 Vet. App. at 54).

The veteran's right ankle disability is currently rated under 
the code pertaining to limitation of ankle motion, C.F.R. § 
4.71a, Diagnostic Code 5271, which provides that a 10 percent 
evaluation is warranted where there is moderate limitation of 
motion.  A 20 percent disability rating is warranted where 
there is marked limitation of motion.  A 20 percent 
evaluation is the maximum available under Code 5271.  

38 C.F.R. § 4.71, Plate II (2000), reflects that normal 
dorsiflexion of the ankle is from zero to 20 degrees, and 
normal plantar flexion is from zero to 45 degrees.

In rating disabilities of the musculoskeletal system, 
additional rating factors include functional loss due to pain 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. § 
4.40 (2000).  Inquiry must also be made as to weakened 
movement, excess fatigability, incoordination, and reduction 
of normal excursion of movements, including pain on movement.  
38 C.F.R. § 4.45 (2000).  Functional impairment shall also be 
evaluated on the basis of lack of usefulness, and the effects 
of the disability upon the person's ordinary activity.  38 
C.F.R. § 4.10 (2000); Schafrath, 1 Vet. App. 589.

Here, the November 1998 examination report reflects that the 
limitation of motion   of the veteran's right ankle is not 
more than moderate in degree.  The Board is cognizant that 
the veteran experiences right ankle pain, stiffness, and 
occasional swelling.  However, the claims file contains no 
evidence that he experiences limitation of motion to a degree 
that could fairly be characterized as marked, such that would 
warrant a 20 percent rating pursuant to Code 5271.  

This does not end the inquiry, as the Board must consider 
functional loss and the impact of pain on the disability.  In 
applying sections 4.40, and 4.45, the Board must consider the 
veteran's functional loss and clearly explain what role pain 
plays in the rating decision.  Smallwood v. Brown, 10 Vet. 
App. 93 (1997).  The functional loss due to pain is to be 
rated at the same level as the functional loss where motion 
is impeded.  Schafrath, 1 Vet. App. at 592.

The Board has considered the provisions concerning painful 
motion under 38 C.F.R. §§ 4.40, 4.45, and 4.59, and finds 
that the veteran's complaints of occasional, intermittent 
right ankle pain are adequately compensated within the 10 
percent rating assigned under Diagnostic Code 5271.  There is 
no objective medical evidence to show that pain, flare-ups of 
pain, weakness, incoordination, or any other symptom results 
in additional functional impairment to a degree that would 
support a rating in excess of 10 percent.  The 10 percent 
rating previously assigned was based on subjective and 
objective findings of occasional pain with a slight 
limitation of motion.  The Board finds that the veteran has 
evidenced no additional manifestations not already 
contemplated in the 10 percent rating, such as atrophy, 
weakness, swelling, or deformity.  In fact, the medical 
evidence is essentially negative for showing that he 
experiences any functional loss due to the right ankle 
disability.  Therefore, a higher rating based on 38 C.F.R. §§ 
4.40, 4.45, 4.59 is not warranted, and the Board finds that 
the right ankle disability is appropriately rated 10 percent 
disabling under Code 5271 for limitation of motion of the 
right ankle, including consideration of pain on use and 
limitation of function.  See 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5271.

The veteran's residuals of a fractured nasal bone is 
currently rated under 38 C.F.R. § 4.97, Diagnostic Code 6502, 
which provides for traumatic deviation of the nasal septum.  
Pursuant to Code 6502, a disability rating of 10 percent is 
warranted where there is 50 percent obstruction of the nasal 
passage on both sides, or complete obstruction on one side.  
The maximum evaluation available under Diagnostic Code 6502 
is 10 percent.  

On the facts of this case, there is simply no evidence 
revealing that the residuals of the veteran's nasal bone 
fracture are currently manifested in 50 percent obstruction 
of his nasal passage on both sides, or complete obstruction 
on one side.  As shown, VA physician performing the December 
1999 examination expressly found that the examination of the 
veteran's nose was unremarkable, and no congestion or 
tenderness was noted.  X-ray studies revealed that the nasal 
bones appeared grossly maintained.  

It is apparent that the veteran's nasal fracture is well 
healed, and the Board finds no medical evidence of nasal 
obstruction or other functional impairment attributable to 
remote nasal trauma.  The nasal bone fracture disability is 
appropriately rated zero percent disabling under Code 6502.

The veteran's service-connected hemorrhoids are rated under 
38 C.F.R. § 4.114, Diagnostic Code 7336, which provides the 
criteria for evaluation of external and internal hemorrhoids.  
Mild or moderate symptoms warrant a noncompensable 
evaluation.  A 10 percent evaluation is warranted where the 
hemorrhoids are large or thrombotic, irreducible, with 
excessive redundant tissue, evidencing frequent recurrences.  
A 20 percent evaluation may be assigned if the evidence shows 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures. Diagnostic Code 7336.  

The Board finds that a compensable evaluation for the 
veteran's hemorrhoid disability is not warranted on the facts 
of this case.  Although he has reported that he experienced 
bleeding because of his hemorrhoids, there is no objective 
medical evidence of such bleeding and the clinical evidence 
of record has not shown that he has large or thrombotic 
hemorrhoids that are irreducible, with excessive redundant 
tissue, and evidencing frequent recurrences, as is required 
for a 10 percent rating under Code 7336.  To the contrary, 
the most recent medical findings in December 1999 were 
expressly negative for any hemorrhoids whatsoever.  Simply 
stated, the medical evidence is entirely negative for showing 
that the veteran has hemorrhoids that can be fairly 
characterized as more than moderate in degree, such that 
would warrant a compensable evaluation.

Finally, the Board notes that it does not have the authority 
in the first instance to assign a higher rating for the 
disabilities at issue in this appeal on an extraschedular 
basis.  There is no evidence of an exceptional or unusual 
disability picture, with such related factors as marked 
interference with employment or frequent periods of 
hospitalization, as to render impractical the application of 
the regular schedular rating standards to each of the above-
discussed disabilities.  Thus, the Board finds no basis to 
refer the case to appropriate VA officials for consideration 
of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2000); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).

The preponderance of the evidence is against a rating in 
excess of 10 percent for post-surgical repair of a right 
ankle fracture, and is against compensable ratings for 
residuals of a nasal bone fracture and hemorrhoids.  Thus, 
the benefit-of-the-doubt rule does not apply, and the 
increased rating claims must be denied.  38 U.S.C.A. § 
5107(b); Gilbert, 1 Vet. App. 49.

	
ORDER

A rating in excess of 10 percent for post-surgical repair of 
a right ankle fracture is denied.

A compensable rating for residuals of a nasal fracture is 
denied.

A compensable rating for hemorrhoids is denied.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 

